1

2

3

4

5                                  UNITED STATES DISTRICT COURT

6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

7    NORTH COAST RIVERS ALLIANCE, et al.,                   1:16-cv-00307-LJO-SKO
8                              Plaintiffs,                  ORDER RE STATUS OF PENDING
                                                            CROSS MOTIONS FOR SUMMARY
9                       v.                                  JUDGMENT
10   UNITED STATES DEPARTMENT OF THE
     INTERIOR, et al.,
11
                               Defendants,
12
     WESTLANDS WATER DISTRICT, et al.,
13
                               Intervenor-Defendants.
14

15

16          This case concerns approval by the United States Department of the Interior and its member

17 agency, the United States Bureau of Reclamation (collectively, “Federal Defendants,” “Reclamation,” or

18 the “Bureau”), of six interim renewal contracts that authorized delivery of water from March 1, 2016,

19 through February 28, 2018, from federal reclamation facilities to certain water districts served by the

20 federal Central Valley Project (“CVP”) (“2016-18 Interim Contracts”). ECF No. 64, First Amended and

21 Supplemental Complaint (“FASC”). The 2016-18 Interim Contracts at issue in this case provided water

22 service to Westlands Water District (“Westlands”), Santa Clara Valley Water District (“Santa Clara”),

23 and Pajaro Valley Water Management Agency (“Pajaro”) (collectively, “Interim Contractors”). See

24 FASC at ¶ 2. The 2016-18 Interim Contracts are part of a long line of two-year interim contracts

25 executed in recent years to provide CVP water to contractors with expired long-term water service


                                                        1
1    contracts, pending the anticipated execution of new long-term water service contracts after the

2    completion of appropriate environmental review. See Central Valley Project Improvement Act

3    (“CVPIA”), Pub. L. No. 102-575, 106 Stat. 4600 (1992), §§ 3402, 3404.

4            A coalition of environmental organizations led by the North Coast Rivers Alliance (collectively,

5    “Plaintiffs”) allege in the FASC’s first claim for relief that Federal Defendants issued a deficient

6    Revised Environmental Assessment (“EA”) and associated Finding of No Significant Impact (“FONSI”)

7    prior to approval of the 2016-18 Interim Contracts, in violation of the National Environmental Policy

8    Act (“NEPA”), 42 U.S.C. § 4321 et seq., and Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-

9    706. FASC at ¶¶ 45-65. The second claim for relief alleges that Reclamation violated NEPA by failing

10 to prepare an Environmental Impact Statement (“EIS”) for the 2016-18 Interim Contracts. Id. at ¶¶ 56-

11 59. The latter claim was dismissed on March 9, 2018. ECF No. 78. Currently pending before this Court

12 are cross-motions for summary judgment on the merits of certain aspects of the remaining claims in this
        1
13 case. ECF Nos. 85, 90, 92.

14           In late February 2019, the Court requested input from the parties addressing the issue of

15 mootness. ECF Nos. 99 & 101. The backdrop for the mootness inquiry includes the Ninth Circuit’s

16 ruling in Pacific Coast Fed’n of Fishermen’s Associations v. U.S. Department of the Interior, 655 F.

17 App’x 595, 597 (9th Cir. 2016), which held that challenges to interim contracts like those at issue in this

18 case are not moot, even though the relevant contract period has expired, because “[t]he short duration

19 and serial nature of Reclamation’s interim water contracts place plaintiffs’ claims within the mootness

20 exception for disputes capable of repetition yet evading review.” Id. However, on March 12, 2019, in

21 response to the Court’s request for supplemental briefing, the United States revealed that Reclamation

22 “no longer intends to pursue the issuance of new long-term water service contracts to Westlands under

23

24   1
      As Reclamation points out, see ECF No. 102 at 2, Plaintiffs do not address the adequacy of the Santa Clara and Pajaro
     contracts in their motion for summary judgment, ECF No. 85-1, which, given that the remaining APA claim in this case is to
25   be decided on cross-motions for summary judgment, renders any such claim abandoned as to the Santa Clara and Pajaro
     contracts.


                                                                 2
1    the authority of CVPIA § 3404. Rather, based on the authority and direction provided in the 2016 Water

2    Infrastructure Improvements of the Nation (“WIIN”) Act, Pub. L. 114-322, § 4011, Reclamation intends

3    to convert Westlands’ existing water service contracts into repayment contracts,” which, according to

4    Reclamation, will not be “subject to the requirements of NEPA.” ECF No. 100 at ¶¶ 3-4. As of March

5    12, 2019, Reclamation indicated it could not be “certain when the WIIN Act conversion of any of

6    Westlands’ contracts might be completed, except that Reclamation would need to complete any such

7    conversion before the authority provided by the WIIN Act expires on December 16, 2021.” Id. at ¶ 5

8    (citing WIIN Act, § 4013).

9           On March 19, 2019, pointing out that it has a sua sponte obligation to determine whether a case

10 is moot, the Court again requested additional information from Reclamation:

11                 [Reclamation’s filing] raises more questions than it answers. The Court
                   cannot tell whether Federal Defendants are being deliberately cryptic or
12                 whether the Court simply failed to make clear the underlying threshold
                   jurisdictional question(s) that must be answered. This case already is
13                 technically moot because the 2016-18 Interim Contracts have expired.
                   However, pursuant to the Ninth Circuit’s ruling in Pacific Coast
14                 Federation of Fishermen’s Associations v. U.S. Dep’t of the Interior, 655
                   F. App’x 595, 597 (9th Cir. 2016), “[t]he short duration and serial nature
15                 of Reclamation’s interim water contracts place plaintiffs’ claims within
                   the mootness exception for disputes capable of repetition yet evading
16                 review.” What the Court needs information on now is whether this
                   mootness exception still applies to the contracts at issue in this case. Even
17                 though Federal Defendants do not appear to be encouraging the Court to
                   revisit the matter, mootness is a jurisdictional issue the Court must
18                 nonetheless address sua sponte. Bernhardt v. County of Los Angeles, 279
                   F.3d 862, 871 (9th Cir. 2002) (raising sua sponte mootness and the
19                 capable of repetition yet evading review exception because it is a question
                   of subject matter jurisdiction); see also Ackley v. W. Conference of
20                 Teamsters, 958 F.2d 1463, 1469 (9th Cir. 1992) (“It is the defendant, not
                   the plaintiff, who must demonstrate that the alleged wrong will not
21                 recur.”). “A mere speculative possibility of repetition is not sufficient.
                   There must be a cognizable danger, a reasonable expectation, of
22                 recurrence for the repetition branch of the mootness exception to be
                   satisfied.” Williams v. Alioto, 549 F.2d 136, 143 (9th Cir. 1977).
23
     ECF No. 101 at 3 (emphasis in original).
24

25


                                                         3
1           In response, in April 2019, the United States outlined the anticipated process for converting

2    under the WIIN Act long-term water service contracts (pursuant to which a contractor pays service

3    charges to Reclamation every year over a fixed term) into repayment contracts (pursuant to which the

4    contractor will repay remaining construction costs associated with water deliveries either in a lump sum

5    or in equal installments over a period not to exceed three years). ECF No. 102 at ¶ 7. Since that time, the

6    Court has requested and received two additional updates from the parties, the latest of which indicates

7    that Reclamation and Westlands “believe they are still on track to finalize Westlands’ WIIN Act contract

8    conversions before the end of February 2020.” ECF No. 109 at ¶ 3. Nonetheless, because the contract

9    conversion has not yet been finalized, Reclamation has begun the process of preparing the applicable

10 environmental review under NEPA related to the 2020-2022 interim renewal contract. Id.

11          The Court faces an enormously difficult dilemma. Plaintiffs’ claims, which concern a significant

12 federal water service contract, are not technically moot. Yet, all signs lead the Court to believe that the

13 issues to be adjudicated here will be rendered moot in the near future. At the same time, this Court is

14 facing an extraordinarily severe shortage of resources. While it strives to execute its Constitutional

15 function to adjudicate all cases before it, the Court cannot in good conscience ignore the fact that

16 expending its scare resources on adjudication of this case is likely to waste time that could be re-

17 allocated to the many other matters before it–matters that are more likely to have lasting impact. This

18 Court must make these difficult choices because the other coordinate branches of government are failing

19 to provide it with sufficient resources. Should the parties share the Court’s concern about the availability

20 of judicial resources, they are encouraged to contact the offices of Senators Feinstein and Harris and/or

21 the White House. (This Court might find itself questioning the prudence of expending resources on this

22 matter even if judicial resources were more plentiful, but the resource issue makes the decision

23 framework all the starker.)

24          Accordingly, this Court will hold the pending motions in abeyance. Thirty (30) days from the

25 date of this order, and every 30 days thereafter until further notice, the United States shall file a brief


                                                           4
1    status report updating the Court on the progress of WIIN act conversions relevant to the claims in this

2    matter. Upon receipt of each status report, the Court will sua sponte reconsider its position on the

3    pending motions.

4

5    IT IS SO ORDERED.

6       Dated:     November 8, 2019                           /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                          5
